Appeal unanimously dismissed. Memorandum: This is an appeal from a judgment of Supreme Court, Onondaga County, dismissing, following a hearing, appellant’s writ of habeas corpus. Appellant was released from custody on January 8, 1975, on postconviction resentencing, to time served. Accordingly, the appeal should be dismissed as moot (CPLR 7002, subd. [a]; People ex rel Wilder v Markley, 26 NY2d 648; People ex rel Butts v McMann, 24 NY2d 772). (Appeal from judgment of Supreme Court dismissing writ of habeas corpus.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Witmer, JJ.